Citation Nr: 1143870	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a sleep disorder as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1989, and from May 2002 to January 2003.  He also had a period of active duty training from January 1990 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a psychiatric disability and a sleep disorder, and also denied a compensable rating under the provisions of 38 C.F.R. § 3.324.  Following a remand in August 2008, the Board denied the appeal of all three issues in June 2009.

The Veteran appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in April 2011, the Court affirmed the Board's denial of service connection for a sleep disorder on a direct basis.  In addition, the Court vacated the Board's decision with respect to service connection for a psychiatric disability, and service connection for a sleep disorder as secondary to a psychiatric disability, and remanded those matters for readjudication.  The claim for a compensable rating under the provisions of 38 C.F.R. § 3.324 was deemed abandoned.

For the reasons set forth below, the matters remaining on appeal are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran has submitted additional evidence in support of his appeal, and has requested that his case be remanded to allow the agency of original jurisdiction (AOJ) to consider the new evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  Accordingly, the Board will return the case to the AOJ.  38 C.F.R. § 19.9 (2011).

When this case was before the Board in June 2009, the Board denied service connection for a psychiatric disability due, in part, to a January 2009 VA examination report which, among other things, concluded that the Veteran had a personality disorder, but no Axis I diagnosis.  VA clinical records received since that time-in particular, a December 2009 record from a treating psychologist-now suggest that the prior diagnostic impression of personality disorder may have been inaccurate, and that the Veteran's proper diagnosis is dysthymic disorder.  In light of the record, the Board finds that another examination by a board of psychiatrists is necessary to resolve the claim.

Contiguous records of the Veteran's treatment at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania (Highland Drive) were last obtained by the AOJ on March 16, 2009.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Pittsburgh (Highland Drive) since March 16, 2009.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination by a board of two psychiatrists.  If two psychiatrists cannot reasonably be scheduled, the board may consist of one psychiatrist and one psychologist.  The examiners should review the claims file.  All studies and/or tests deemed necessary should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiners should provide a diagnosis for any acquired psychiatric disorders present and provide a joint opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder(s) arose during service or are otherwise related to service.

If it is the examiners' opinion that the Veteran has one or more acquired psychiatric disorders that are at least as likely as not related to service, the examiners should offer a further opinion as to whether it is at least as likely as not that the Veteran has a sleep disorder that is caused by, or permanently worsened beyond normal progression by, the service-related acquired psychiatric disorder(s).

A complete medical rationale should be provided for the opinions expressed.

3.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

